DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, and 21 are pending in this application.
Response to Amendment
Claims 1, 3, and 6-9 are amended. Claims 4 and 10-20 are cancelled. Claim 21 is added.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/21/2022, with respect to claims 1-3, 5-9, and 21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-9, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-3 and 5-9 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. The closest prior art references of record are Hussein et al. U.S. Patent No. 7,492,560 (hereinafter “Hussein”), Vail et al. U.S. Patent Application 2017/0033554 (hereinafter “Vail”), and Chang et al. U.S. Patent Application 2017/0237250 (hereinafter “Chang”). Regarding claim 1, Hussein teaches a single event latch-up (SEL) detection circuit (refer to abstract), comprising: a first circuitry block (i.e. voltage regulation control circuit 308)(fig.3) coupled to a source of an input voltage V1 (i.e. VDD1)(fig.3), the first circuitry block configured to (i) receive the input voltage V1, and an on command (refer to node 305)(fig.3), and to control a gate voltage (Vgate) (refer to transistor 310)(fig.3) as a function of the input voltage V1 (implicit) and an on command (implicit), and (ii) sense an instantaneous load current, inst_iLoad at a node N2 (refer to resistor 316 and load current IL)(fig.3); a first switch (i.e. transistor 310)(fig.3) configured to receive Vgate (implicit), and to control a load voltage at a node N1 (refer to voltage Vo)(fig.3), responsive to the Vgate (implicit); a load ohmically coupled to N1 (i.e. IC)(fig.3); a second circuitry block (i.e. comparator circuit 202)(fig.3) coupled to the first circuitry block (implicit) and configured to (iii) generate a single event latch-up trigger (SEL_T) at a node N3 (refer to OUT of comparator 326)(fig.1); a supervisor module (i.e. restart circuit 204)(fig.3) coupled between the second circuitry block at N3 and the first circuitry block (implicit), the supervisor module configured to receive the SEL_T, and generate an off command when the SEL_T remains asserted a preprogrammed delay after the receipt of the SEL_T (refer to latch 338)(fig.3); and wherein the first circuitry block is further configured to remove the load voltage at N1 upon receiving an off command (implicit)(refer to node 305)(fig.3), however Hussein does not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. Vail and Chang teach similar circuits however they do not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hussein, Vail, and/or Chang to arrive at the claimed invention. Claims 2, 3, and 5-9 are allowed based on their dependency on claim 1.	Claim 21 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 21, especially a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to (i) detecting SEL_T and (ii) detecting that a step load current of the source of the input voltage V1 exceeds a maximum step load current. The closest prior art references of record are Hussein, Vail, and Chang. Regarding claim 10, Hussein teaches a single event latch-up (SEL) detection circuit (refer to abstract), comprising: a first circuitry block (i.e. voltage regulation control circuit 308)(fig.3) coupled to a source of an input voltage V1 (i.e. VDD1)(fig.3), the first circuitry block configured to (i) receive the input voltage V1, and an on command (refer to node 305)(fig.3), and to control a gate voltage (Vgate) (refer to transistor 310)(fig.3) as a function of the input voltage V1 (implicit) and an on command (implicit), and (ii) sense an instantaneous load current, inst_iLoad at a node N2 (refer to resistor 316 and load current IL)(fig.3); a first switch (i.e. transistor 310)(fig.3) configured to receive Vgate (implicit), and to control a load voltage at a node N1 (refer to voltage Vo)(fig.3), responsive to the Vgate (implicit); a load ohmically coupled to N1 (i.e. IC)(fig.3); a second circuitry block (i.e. comparator circuit 202)(fig.3) coupled to the first circuitry block (implicit) and configured to (iii) generate a single event latch-up trigger (SEL_T) at a node N3 (refer to OUT of comparator 326)(fig.1); a supervisor module (i.e. restart circuit 204)(fig.3) coupled between the second circuitry block at N3 and the first circuitry block (implicit), the supervisor module configured to receive the SEL_T, and generate an off command when the SEL_T remains asserted a preprogrammed delay after the receipt of the SEL_T (refer to latch 338)(fig.3); and wherein the first circuitry block is further configured to remove the load voltage at N1 upon receiving an off command (implicit)(refer to node 305)(fig.3), however Hussein does not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to (i) detecting SEL_T and (ii) detecting that a step load current of the source of the input voltage V1 exceeds a maximum step load current. Vail and Chang teach similar circuits however they do not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block at N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to (i) detecting SEL_T and (ii) detecting that a step load current of the source of the input voltage V1 exceeds a maximum step load current. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hussein, Vail, and/or Chang to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839